FIRST AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

 

 

This First Amendment to Purchase and Sale Agreement (herein called this
“Amendment”) is made and entered into as of the 17th day of July, 2014, by and
between those eight (8) certain entities executing below as “Seller” (herein
collectively called “Seller”), and Strategic Storage Opportunities, LLC, a
Delaware limited liability company (herein called “Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser heretofore entered into that certain Purchase and
Sale Agreement dated July 7, 2014 (herein, the “Contract”), respecting thirty
two (32) certain parcels of improved real property located in California,
Colorado, Illinois, Washington, Maryland, New Jersey and Michigan, all as more
particularly described in the Contract; and

 

WHEREAS, Seller and Purchaser desire to amend the Contract for the purpose of
incorporating therein certain exhibits which were not available at the time of
execution of the Contract.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1. Schedules and Exhibits. Seller and Purchaser hereby agree that Schedule “B”,
Schedule “E”, Exhibit “D” and Exhibit “E” attached to this Amendment shall be
and hereby are attached to and incorporated into the Contract for all purposes,
in replacement of the Schedule “B”, Schedule “E”, Exhibit “D” and Exhibit “E”
which are presently attached to the Contract.

 

2. Miscellaneous.

 

(a) Seller and Purchaser hereby ratify the Contract in accordance with its
terms, as modified hereby.

 

(b) To the extent not otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Contract.

 

(c) This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

 

(d) This Amendment may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.

 

(e) For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing and
delivering.

 

(f) In the event of a conflict between the terms of this Amendment and the terms
of the Contract, the terms of this Amendment shall control.

 

(g) The captions and headings used in this Amendment are for convenience only
and do not in any way restrict, modify or amplify the terms of this Amendment or
the Contract.

 

 

 

 

 

 

 

 

[Remainder of page intentionally left bank]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective of the day and year first above written.

 

SELLER:

 

DSI Realty Income Fund IV, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

 

 

DSI Realty Income Fund V, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

 

DSI Realty Income Fund VI, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

 

DSI Realty Income Fund VII, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

 

 

DSI Realty Income Fund VIII, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

 

DSI Realty Income Fund IX, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

 

DSI Realty Income Fund X, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President

 

DSI Realty Income Fund XI, Ltd.,

a California limited partnership

 

By:DSI Properties, Inc., a California corporation, its general partner

 

By: /s/ RICHARD CONWAY

Richard Conway

Executive Vice President



 

 

 

PURCHASER:



Strategic Storage Opportunities, LLC,

a Delaware limited liability company

 

By: /s/ H. MICHAEL SCHWARTZ

H. Michael Schwartz

President

 

[The registrant agrees to furnish supplementally a copy of all omitted schedules
and exhibits to the Commission upon request.]

 

 

 

 

 

 

 

 

 

 

 

 

 

